UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-1470


T.O., a minor, by and through his mother, Katrina Hayes; KATRINA HAYES,

             Plaintiffs - Appellants,

              v.

CUMBERLAND COUNTY BOARD OF EDUCATION; FRANK TILL,
Cumberland County Schools; SUSAN WILLIAMS, Cumberland County Board of
Education; JUDGE SELINA M. BROOKS,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00853-FL)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T.O.; Katrina Hayes, Appellants Pro Se. James G. Middlebrooks, MIDDLEBROOKS
LAW PLLC, Charlotte, North Carolina; Judith Maria Estevez, Assistant Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      T.O., a minor, by and through his mother, and Katrina Hayes, appeal the district

court’s order granting the Defendants’ motions to dismiss T.O. and Hayes’ civil action

related to the minor child’s education.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

T.O. v. Cumberland Cty. Bd. of Educ., No. 5:16-cv-00853-FL (E.D.N.C. Mar. 13, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                          AFFIRMED




                                          2